UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     WILSON MATHEWS, III,                            DOCKET NUMBER
                 Appellant,                          NY-3443-14-0350-I-1

                  v.

     SMITHSONIAN INSTITUTION,                        DATE: June 23, 2015
                  Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Wilson Mathews, III, Killeen, Texas, pro se.

           Dania Palosky and Amy Koontz, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed his challenge to a job offer rescission for lack of jurisdiction.
     Generally, we grant petitions such as this one only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an
     erroneous interpretation of statute or regulation or the erroneous application of

     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     the law to the facts of the case; the judge’s rulings during either the course of the
     appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2           In April 2014, the appellant applied for the agency’s Public Affairs
     Specialist vacancy, a GS-09 position. Initial Appeal File (IAF), Tab 14 at 9-27.
     The agency selected the appellant and extended a tentative offer in June 2014. Id.
     at 7. Days later, during salary negotiations, the agency rescinded the offer. IAF,
     Tab 5 at 64-66, Tab 14 at 8.
¶3           The appellant challenged the rescission of his employment offer in a Board
     appeal. IAF, Tab 1 at 4, 6. The administrative judge construed the allegations as
     an “employment practices” appeal. IAF, Tab 3. Accordingly, the administrative
     judge informed the appellant of the applicable standards and directed him to meet
     his jurisdictional burden of proof. Id. After both parties responded, e.g., IAF,
     Tabs 5, 14, the administrative judge dismissed the appeal for lack of jurisdiction,
     IAF, Tab 25, Initial Decision (ID). 2
¶4           The appellant has filed a petition for review. 3 Petition for Review (PFR)
     File, Tab 1. The agency has filed a response, PFR File, Tab 3, and the appellant
     has filed a reply, PFR File, Tab 4.

     2
         The appellant did not request a hearing. IAF, Tab 1 at 3.
     3
       Among other things, the appellant’s petition reasserts that the agency engaged in
     prohibited personnel practices. Petition for Review (PFR) File, Tab 1 at 4. However,
                                                                                             3

¶5         The Board’s jurisdiction is not plenary; it is limited to those matters over
     which it has been given jurisdiction by law, rule, or regulation. Prewitt v. Merit
     Systems Protection Board, 133 F.3d 885, 886 (Fed. Cir. 1998). The appellant
     bears the burden of proving, by a preponderance of the evidence, 4 that the Board
     has jurisdiction over his appeal. 5 C.F.R. § 1201.56(b)(2)(i)(A).
¶6         The Board generally lacks jurisdiction over an individual’s nonselection for
     a vacant position.      Prewitt, 133 F.3d at 886.         However, an applicant for
     employment who believes that an employment practice applied to him by the
     Office of Personnel Management (OPM) violates a basic requirement in 5 C.F.R.
     § 300.103 is entitled to appeal to the Board. 5 C.F.R. § 300.104(a).
¶7         The Board has jurisdiction under 5 C.F.R. § 300.104(a) when two
     conditions are met: (1) the appeal must concern an employment practice that
     OPM is involved in administering; and (2) the appellant must make a
     nonfrivolous allegation that the employment practice violated one of the “basic
     requirements” for employment practices set forth in 5 C.F.R. § 300.103. Sauser
     v. Department of Veterans Affairs, 113 M.S.P.R. 403, ¶ 6 (2010).              Below, the
     administrative judge concluded that the appellant failed to meet his burden
     concerning the first jurisdictional element because he failed to prove OPM
     involvement in his nonselection. ID at 7-10. We agree.
¶8         The vacancy announcement noted that, to be qualified, an applicant must
     possess “one year of specialized experience equivalent to at least the GS-07 level
     in the Federal Service or comparable pay band system.” IAF, Tab 14 at 10. At
     the time, the appellant held a nonappropriated fund (NF) position with the

     in the absence of an otherwise appealab le action, the Board cannot consider a prohib ited
     personnel practice claim. Wren v. Department of the Army, 2 M.S.P.R. 1, 2 (1980),
     aff’d, 681 F.2d 867, 871-73 (D.C. Cir. 1982). Because we find that the appellant failed
     to meet his jurisdictional burden, we will not consider the appellant’s prohibited
     personnel practices allegations.
     4
      A preponderance of the evidence is that degree of relevant evidence that a reasonable
     person, considering the record as a whole, wou ld accept as sufficient to find that a
     contested fact is more likely to be true than untrue. 5 C.F.R. § 1201.41(q).
                                                                                        4

      Department of the Army. IAF, Tab 1 at 6, Tab 5 at 102. Although the appellant’s
      application acknowledged that his position was within the NF pay plan, it did not
      acknowledge his grade or rate of pay. See IAF, Tab 14 at 14. The appellant
      divulged that his was an NF-03 position after he received the tentative job offer.
      See IAF, Tab 5 at 65-66.
¶9         In a series of emails following the job offer rescission, a Human Resources
      Manager     explained    that   the    agency   used   the   formulation   contained
      within 5 C.F.R. § 300.605(b) to compare the appellant’s NF-03 pay to the GS pay
      scale. IAF, Tab 5 at 49. By doing so, the agency determined that he was not
      qualified for the GS-09 position because his NF-03 position was equivalent to
      only the GS-05 level. Id. at 47, 49.
¶10        The regulations in 5 C.F.R. Part 300, Subpart F discuss time-in-grade
      restrictions. See 5 C.F.R. §§ 300.601-.606. However, those restrictions are not
      required in all circumstances. Pursuant to 5 C.F.R. § 300.603(a), “[the] subpart
      applies to advancement to a [GS] position . . . by any individual who within the
      previous 52 weeks held a [GS] position,” unless otherwise excluded. Further,
      pursuant to 5 C.F.R. § 300.603(b)(4), an employee may be advanced from a
      non-GS position to a GS position without regard to the time-in-grade restrictions
      unless they held a GS position under a nontemporary appointment within the prior
      52 weeks.
¶11        Here, it is undisputed that the appellant did not hold any GS position within
      the 52 weeks prior to his application or selection for the agency’s vacancy. IAF,
      Tab 14 at 22 (resumé reflecting appellant’s NF position from October 2010,
      through present).       Therefore, pursuant to the plain language of 5 C.F.R.
      §§ 300.603(a) and 300.603(b)(4), the agency was not required to apply the
      time-in-grade restrictions to the appellant. Nevertheless, as described above, the
      agency cited the 5 C.F.R. § 300.605(b) formulation for crediting non-GS service
      when it informed the appellant that he was not qualified for the vacancy at issue.
      IAF, Tab 5 at 47, 49.
                                                                                       5

¶12        Our reviewing court has addressed the issue at hand. In Dowd v. United
      States, 713 F.2d 720, 721-22 (Fed. Cir. 1983) (Dowd I), the agency conceded that
      it erroneously applied the time-in-grade restrictions set out in 5 C.F.R Part 300,
      Subpart F to an applicant. The court found that the agency’s action constituted an
      “employment practice” for purposes of a Board appeal under 5 C.F.R.
      § 300.104(a).   Id. at 723-24.        Accordingly, the court remanded for further
      proceedings. Id. at 724. Pursuant to that remand, the Board further adjudicated
      the matter, concluding that jurisdiction was still lacking because there was no
      OPM involvement in the agency’s erroneous application of the time-in-grade
      regulations. See Dowd v. Office of Personnel Management, 745 F.2d 650, 651
      (Fed. Cir. 1984) (Dowd II). In Dowd II, our reviewing court affirmed. Id.
¶13        As the Dowd cases demonstrate, even if the agency erroneously applied the
      regulatory time-in-grade restrictions, as the appellant alleges, rather than simply
      borrowing language from 5 C.F.R. § 300.605(b) as a discretionary method of
      measuring the appellant’s qualifications, there is no indication that OPM was
      involved in any way. See generally Prewitt, 133 F.3d at 888 (to characterize an
      agency’s nonselection as a practice applied by OPM for purposes of jurisdiction
      in an employment practices appeal, OPM’s involvement in the selection process
      must be significant).   Accordingly, the appellant failed to meet his burden of
      proving, inter alia, that his appeal concerns an employment practice that OPM is
      involved in administering.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439
                                                                                  6

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for       information     regarding    pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
                                                                                7

provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                           ______________________________
                                         William D. Spencer
                                         Clerk of the Board
Washington, D.C.